FILED
                                                            GOUT OF APPEALS DIV ~
                                                             STATE OF WASHINGT&H
                                                             ZOIBDEC 10 AH 8:36

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 OLY-IDA SHOREWOOD HEIGHTS,                          No. 76563-9-I
 LLC., SHOREWOOD HEIGHTS
 APARTMENTS,                                         DIVISION ONE

                        Respondent,                  UNPUBLISHED OPINION

                 V.


 ANDREW L. MAGEE; MONICA
 ARREOLA; ALL OCCUPANTS;

                        Appellants.                  FILED: December 10, 2018

       APPELWICK, C.J.     —   In this residential unlawful detainer action, Magee

argues that the trial court erred in finding that he did not accept Oly-Ida’s lease

renewal offer, and concluding that his failure to accept the offer resulted in a month

to month tenancy. He also argues that the trial court should have given his first

filed action priority over this case. And, he argues that Oly-Ida’s acceptance of two

rent payments created a new tenancy. We affirm.

                                        FACTS

       Oly-Ida Shorewood Heights, LLC (Oly-Ida) leased an apartment to Andrew

Magee and his wife, Monica Arreola (Magee1). Magee’s lease agreement expired

on September 14, 2016. On July 18, 2016, Oly-Ida sent a letter addressed to

Arreola, stating that failure to respond or sign a lease renewal 10 days before the



       1   Unless otherwise stated, we refer only to “Magee” throughout for clarity.
No. 76563-9-112


lease expired would result in being converted to a month to month tenancy. Magee

did not accept this offer before it expired.

           On September 12, 2016, Arreola received an e-mail from Shorewood

Heights Management, thanking her for renewing her lease. As of that date, Magee

had not signed a new lease.

       Magee had still not signed a new lease by September 18, 2016. That day,

Vicki Kraus, a Shorewood Heights leasing specialist, e-mailed Magee. She told

him to “take a look at this [as soon as possible], otherwise we will be forced to

transfer your account to the month to month rate.” On September 20, 2016, Oly

Ida posted a 20-day notice to terminate tenancy on Magee’s door. The notice

stated that Magee’s tenancy would terminate on October31, 2016. After the notice

was posted, Leslie Lopez, the area manager, received a notification saying Arreola

had signed the lease. Magee never signed the lease.

       Magee did not comply with the notice to terminate tenancy. On November

16, 2016, he filed an action in King County Superior Court against Shorewood

Heights Apartments.2        He sought judgment against Shorewood Heights

Apartments for breach of contract, retaliation, and intentional infliction of emotional

distress, and also sought to enforce a one-year lease.

       On December 9, 2016, Oly-Ida filed this unlawful detainer action, seeking

to evict Magee from the premises. At the show cause hearing on the matter,

Magee argued that this action should be abated, based on his first filed action


       In his complaint, Magee named the defendant as “Shorewood Heights
       2
Apartments, et al.” instead of Oly-Ida Shorewood Heights, LLC.

                                               2
No. 76563-9-1/3


pending before the trial court. The trial court disagreed. Magee also argued that

he had accepted Oly-Ida’s lease renewal offer, and had a new lease starting on

September 15.

        The trial court found Magee guilty of unlawful detainer. Specifically, it found

that he did not accept Oly-lda’s renewal offer prior to it being withdrawn, and that

failure to timely accept the offer resulted in a month to month tenancy after the

lease expired. Magee then brought a motion for reconsideration, which the trial

court denied. Magee appeals.

                                    DISCUSSION

   I.   Priority of Action

        Magee argues first that the trial court erred in determining that the priority

of action doctrine did not apply in this case. He asserts that the trial court should

have stayed this case while his first filed action was still pending before the same

trial court.

        A trial court’s decision denying a motion to stay proceedings based on the

priority of action doctrine is a legal determination that we review de novo. Bunch

v. Nationwide Mut. Ins. Co., 180 Wash. App. 37, 41, 321 P.3d 266 (2014). Generally,

the priority of action doctrine “applies only if the two cases involved are identical

as to (1) subject matter; (2) parties; and (3) relief.” City of Yakima v. Int’l Ass’n of

Fire Fighters, AFL-CIO, Local 469, Yakima Fire Fighers Ass’n, 117 Wash. 2d 655,

675, 818 P.2d 1076 (1991).

        In Bunch, this court noted that these elements are not to be applied

inflexibly. 180 Wn. App. at 41. As an example, it cited State ex rel. Evergreen


                                              3
No. 76563-9-1/4


Freedom Found. v. Wash. Educ. Ass’n, Ill Wn. App. 586, 49 P.3d 894 (2002)

(EFF).     Bunch, 180 Wn. App. at 42.        In that case, this court stated that the

underlying purpose of the three elements is to determine whether the ‘identity” of

the actions are “such that a decision in one tribunal would bar proceedings in the

other tribunal because of res judicata.”   ~EE~ 111 Wn. App. at 607.
         In Magee’s first filed action, he claimed breach of contract, retaliation, and

intentional infliction of emotional distress. He sought specific performance of a one

year lease and attorney fees. In this action, Oly-Ida sought to evict Magee. These

actions are not identical as to subject matter or relief. Unlawful detainer actions

are limited to the question of possession and related issues, such as restitution of

the premises and rent. Munden v. Hazelrigg, 105 Wash. 2d 39, 45, 711 P.2d 295

(1985). Magee could not bring his claims in that action. Thus, a decision in one

action would not bar proceedings in the other. And, staying Oly-Ida’s action would

have failed to give priority to an unlawful detainer action, as required under

Washington law. ~ RCW 59.12.130 (“[A]ctions under this chapter shall take

precedence of all other civil actions.”). Accordingly, the priority of action doctrine

does not apply in this case.3




        ~ Oly-Ida filed a motion asking this court to take judicial notice of the
proceedings and mandate in Magee v. Shorewood Heights Apartments, No.
77853-6-I, pursuant to ER 201 and RAP 9.11. This court dismissed Magee’s
appeal in that case. dy-Ida states that judicial notice “will allow this court to more
efficiently reach a final resolution to this matter without increasing its workload.”
Because taking judicial notice is not necessary to resolve the priority of action
issue, the motion is denied.

                                              4
 No. 76563-9-1/5


  II.   Lease Renewal

        Magee argues next that the trial court erred in finding that Magee did not

accept Oly-Ida’s offer for a renewed lease before it was withdrawn.4 He also

argues that the trial court erred in concluding that Magee’s failure to timely accept

the offer resulted in a month to month tenancy. He asserts that he responded and

renewed the lease, “so that they had a new lease beginning on September 15,

2017.”~ He relies on a written communication Arreola received from Shorewood

Heights management on September 12, 2016, which states, “Thank you for

renewing your lease and continuing to make Shorewood Heights your home. Your

new lease will begin on 09/15/2016.”

        This court reviews the trial court’s findings of fact in an unlawful detainer

action for substantial evidence. Burgess v. Crossan, 189 Wash. App. 97, 101, 358
P.3d 416 (2015). “Substantial evidence exists when there is a sufficient quantity

of evidence to persuade a fair-minded, rational person that a finding is true.”

Hegwine v. Longview Fibre Co., 132 Wash. App. 546, 555-56, 132 P.3d 789 (2006),

aff’d, 162 Wn2d 340, 172 P.3d 688 (2007). A reviewing court begins with a

presumption in favor of the trial court’s findings, and the appellant has the burden

of showing that a finding of fact is not supported by substantial evidence. Green

v. Normandy Park Riviera Section Comty. Club, Inc., 137 Wash. App. 665, 689, 151

        ~ In Magee’s assignments of error, he also states that the trial court erred in
finding that Magee has no setoffs or counterclaims. But, Magee does not address
this finding elsewhere in his brief. This court does not consider an assignment of
error not briefed or supported by authority. Kadoranian v. Bellingham Police De~’t,
119 Wash. 2d 178, 191, 829 P.2d 1061 (1992).
        ~ Magee likely intended to state “September 15, 2016.” The dates he refers
to elsewhere in his argument are from September 2016.

                                              5
No. 76563-9-1/6


P.3d 1038 (2007). Unchallenged findings are verities on appeal. Cowiche Canyon

Conservancy v. Bosley, 118 Wash. 2d 801, 808, 828 P.2d 549 (1992). Conclusions

of law are reviewed de novo. Hegwine, 132 Wn. App. at 556.

       RCW 59.04.010 requires a lease to be in writing. Leases over one year are

legal if they are in writing and acknowledged. W. Plaza, LLC v. Tison, 184 Wash. 2d
702, 710, 364 P.3d 76(2015).

       “Leases are contracts, as well as conveyances.” Seattle-First Nat’l Bank v.

Westlake Park Ass’n, 42 Wash. App. 269, 272, 711 P.2d 361 (1985). “Mutual assent

is required for the formation of a valid contract.” Yakima County (West Valley) Fire

Prot. Dist. No. 12 v. City of Yakima, 122 Wash. 2d 371, 388, 858 P.2d 245 (1993).

Basic contract law is that an offer “may be revoked by the offeror at any time prior

to the creation of a contract by acceptance.” 1 SAMUEL WILLISTON & RICHARD A.

LORD, A TREATISE ON THE LAW OF CONTRACTS § 5.8 at 960-61 (4th ed. 2007).

       Magee does not assign error to the trial court’s finding that on July 18, 2016,

Oly-Ida issued an offer to renew the lease. The offer letter stated that failure to

respond or sign a lease renewal would convert the agreement to a month to month

tenancy. And, Magee does not assign error to the trial court’s finding that the offer

had a time limit and had to be accepted 10 days before the lease expired, which

he did not do. Magee’s lease expired on September 14, 2016. Accordingly, the

original deadline for him to renew the lease was September 4, 2016.

       Magee testified that he did not receive a written copy of the new lease until

September 12.     That same day, Arreola received an e-mail from Shorewood

Heights thanking her for renewing her lease. Lopez testified that the e-mail Arreola


                                             6
No. 76563-9-1/7


received is a response generated from their system when a lease is uploaded to

the resident portal. She stated that it is not a signed lease. She also stated that

for a lease to be valid, a manager’s signature is required. And, she stated that

“[t]he lease [had not] been signed,” and that “[i]t’s our company policy. A lease

isn’t in effect until it’s signed by all parties over the age of 18.” Magee does not

dispute that as of September 12, no parties had signed the lease.

       On September 18, 2016, Kraus sent the following e-mail to Magee: “I see

that you have not yet accepted the invitation to the online portal, or signed the

lease. Please take a look at this [as soon as possible], otherwise we will be forced

to transfer your account to the month to month rate.” At oral argument, Oly-Ida

confirmed that this e-mail constituted a new offer.

       Magee testified that on September 20, he went to the leasing office to sign

the lease.   Alisha Shumovich, who manages lease renewals at Shorewood

Heights, testified that when Magee came in, she told him they would need to

regenerate renewal offer letters. She testified that Magee then threatened her,

told her he was going to sue them, and tried to record their conversation. She then

asked Magee to leave, because he was ‘being very aggressive” and making her

staff uncomfortable. Magee did not sign the lease before leaving.

      After he left, Shumovich went with the leasing manager and her assistant

to post a 20-day notice on Magee’s door. Shumovich did not post the notice

herself, but watched someone else post it. Two copies of the notice were also

mailed by regular mail, and two copies were mailed by certified mail. The notice

stated that Magee’s tenancy would terminate on October 31, 2016. Lopez testified


                                            7
No. 76563-9-1/8


that after her staff posted the notice, they got a notification saying Arreola had

logged on and signed the lease.

            Magee testified that he never got the 20-day notice. He also testified that

he was not there when the notice was posted on his door.

            Magee argues that dy-Ida confirmed in writing that a renewed lease was

formed as of September 12, 2016. But, it is undisputed that as of this date, no new

lease had been signed. And, although Kraus’s September 18 e-mail invited Magee

to sign a new lease, Arreola did not sign the lease for two more days. She signed

it after Shumovich posted a 20-day notice on the door.6 “An offeree’s power of

acceptance is terminated when the offeree receives from the offeror a

manifestation of an intention not to enter into the proposed contract.”

RESTATEMENT (SECOND) OF CONTRACTS             § 42 (AM.    LAW INST. 1981) (boldface

omitted). The posting of the 20-day notice manifested Oly-Ida’s intent to no longer

enter into a new lease with Magee, or continue his tenancy. Substantial evidence

supports the trial court’s finding that Magee did not accept Oly-Ida’s offer before it

was withdrawn. Because Oly-Ida withdrew the offer without it being accepted, the

trial court did not err in concluding that Magee’s failure to timely accept the offer

resulted in a month to month tenancy.

 III.   New Tenancy

        Magee argues that a new tenancy was created when Oly-lda “invited and

received payment of rent” for April 2017 and May 2017. He argues that Oly-Ida’s

        6And, Magee never signed the lease. Magee does not argue that Kraus’s
e-mail constituted a new offer, or that Arreola’s signature on September 20
constituted an acceptance of that offer.

                                                8
 No. 76563-9-1/9


acceptance of rent defeated the current unlawful detainer action. He states that

this issue was raised in his motion to stay enforcement of the writ of restitution and

to establish appellate bond. And, he states that at a May 4, 2017 hearing, “[t]he

Magee family was denied its stay pending appeal to be granted as a right.      .   .   and

[the trial court] never considered ‘Whether a new tenancy has been established by

the allegedly negotiated check.”

       At a May 4, 2017 show cause hearing, the trial court said it would consider

whether a new tenancy had been created. Magee stated at the hearing that he

was (1) asking for the lease offered to him and that he accepted, and (2) seeking

a stay. The trial court stated it had already denied the stay. And, near the end of

the hearing, it stated that they would not be arguing about tenancy because Magee

had used up his time. There is no trial court order deciding the new tenancy issue

in the record. Magee’s new tenancy argument is not properly before this court,

because it is based on facts that took place after his notice of appeal.7

       But, even if the argument were properly part of this appeal, Magee’s

argument would fail. This unlawful detainer action is based upon Magee holding

over as a tenant after receiving notice that Oly-Ida was terminating his tenancy. In

an unlawful detainer action based upon the nonpayment of rent, “the landlord

        ~ This case is on appeal from the trial court’s February 10, 2017 order
denying Magee’s motion for reconsideration. While this appeal was pending, the
trial court denied Magee’s motion to stay enforcement of a writ of restitution on
April 14, 2017, and he was evicted on May 5, 2017. Magee then sought relief in
this court on May 24, 2017. He asked this court to reverse the trial court’s denial
of his motion to stay, grant a stay of the writ of restitution pending review, and
reinstate his possession of the premise pending review. This court determined
that Magee’s motion was untimely, and that he presented no basis or good reason
to grant such relief.

                                             9
No. 76563-9-Ill 0


waives prior breaches by accepting rent after he has served the notice to quit.” 17

WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON PRAcTICE: REAL ESTATE:

PROPERTY LAw § 6.80, at 447 (2d ed. 2004). Conversely, when a tenant holds over

after receiving a general notice to quit, the default is not curable. ki. at 440. The

notice is absolute, and the tenant has no choice but to vacate within the notice

period. Id. And, the landlord is entitled to the fair rental value of the premises

during the hold over period.     at 448. Accordingly, Oly-Ida’s acceptance of rent

payments did not defeat this unlawful detainer action and create a new tenancy.

IV.   Attorney Fees

      Magee requests attorney fees pursuant to RAP 18.1. He has not prevailed

on appeal, and he does not cite any authority granting him the right to recover

attorney fees on review. Therefore, his request is denied.

      We affirm.


                                 //
WE CONCUR:



  C4Ab.
                                                     /




                                            10